Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Saile Jean appeals the district court’s order granting relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We find no reversible error in the district court’s grant of Jean’s motion, and we thus affirm for the reasons stated by the district court. United States v. Jean, No. 9:01-cr-01117-SB-1 (D.S.C. Sept. 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.